Citation Nr: 1127951	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for eczema.

3.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis, left foot, with hallux valgus.

4.  Entitlement to an initial evaluation in excess of 10 for plantar fasciitis, post-operative right foot, with hallux valgus, excluding the period of September 3, 2009, to October 31, 2009, for convalescence.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to August 2004, with 4 months of active duty service prior to that time.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

During the appeal, the RO issued an April 2007 rating decision which separated the Veteran's left foot disability from her right foot disability, and assigned 10 percent evaluations for each.  Following a period of convalescence, the Veteran's right foot was again assigned a 10 percent evaluation for the period beginning November 1, 2009.  The Board has noted these changes and re-framed the issues on appeal.

The Veteran testified in a Travel Board hearing before the undersigned in July 2010 in Atlanta, Georgia; a transcript of that hearing is associated with the claims file.

The Board notes that the evidence of record raises the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following a left bunionectomy in July 2008.  The Agency of Original Jurisdiction (AOJ) has not addressed this issue and therefore the Board does not have jurisdiction over it at this time.  Accordingly, such is referred to the AOJ for appropriate action.

The issues of service connection for migraine headaches and eczema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left foot disability is characterized by hallux valgus, plantar fasciitis, and pes planus, which is no more than moderate in nature.

2.  The Veteran's right foot disability is characterized by hallux valgus, plantar fasciitis, and pes planus, which is no more than moderate in nature.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for plantar fasciitis, left foot, with hallux valgus, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5099-5020 (2010).

2.  The criteria for an initial evaluation in excess of 10 for plantar fasciitis, post-operative right foot, with hallux valgus, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5099-5020 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased initial evaluation claims for her bilateral feet arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains a limited set of the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a July 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran was discharged from military service in August 2004.  In October 2004, she filed a claim of service connection for bilateral plantar fasciitis, which was subsequently granted in the June 2005 rating decision and assigned a noncompensable rating for bilateral plantar fasciitis, post-operative right foot.  The Veteran initiated an appeal of this decision in March 2006.  In an April 2007 rating decision, the RO determined that the Veteran's bilateral plantar fasciitis was more appropriately rated as service connection disabilities of each foot.  As such, the Veteran's rating was changed to 10 percent for plantar fasciitis of the left foot with hallux valgus and 10 percent for plantar fasciitis, post-operative right foot with hallux valgus.  Both ratings were effective the day after the Veteran separated from active service.

The Veteran underwent a VA examination of her feet in May 2005, at which time she reported having pain in her feet at rest and stiffness during standing and walking.  The VA examiner noted that she did not have any functional impairment as a result of her bilateral foot disability and that she had not lost any time from work as a result of her foot disabilities.  The Veteran was noted as being currently employed at that time, and could perform activities of daily living including climbing stairs, driving a car, walking, performing gardening activities and pushing a lawn mower.  On examination, the Veteran extremities were not shown to have any edema, ulceration, clubbing or cyanosis.  The Veteran's feet did not reveal any signs of abnormal weightbearing, she did not use any assistive device for ambulation, and she had a normal posture and gait.  The Veteran's feet demonstrated painful motion and tenderness bilaterally, with hallux valgus present bilaterally as well, though no pes planus was noted.  The degree of angulation of the hallux valgus was moderate bilaterally without any resections of the metatarsal head noted.  The VA examiner noted the Veteran had limitations with standing and walking, noting she could walk for 30 minutes to 1 hour at a time.  The Veteran required arch supports and that corrective shoe wear relieved the Veteran's pain and symptoms.  The gross examination of the Veteran's joints, spine and muscle was within normal limits.  X-rays were normal.  The diagnosis was chronic bilateral plantar fasciitis with bilateral hallux valgus, with findings of painful motion and tenderness.

X-rays from 2007 to 2009 demonstrate that the Veteran had two bunionectomies, one on each foot during that period of time.  The most recent September 2009 x-ray showed that the Veteran's right foot had minimal or early callus formation along the surgical fracture site.

In July 2009, the Veteran underwent another VA examination of her feet, during which she reported constant pain in both arches of her feet.  She rated such pain as 7 out of 10, and reported that such pain was exacerbated by physical activities and is relieved by rest and ibuprofen.  She reported being able to function with medication.  She denied weakness, swelling or fatigue at rest.  While standing, the Veteran reported pain, weakness and fatigue but no stiffness or swelling.  The Veteran reported a left bunionectomy in July 2008.  She also reported wearing arch supports with some relief, though she is unable to wear high heels or dress shoes due to pain.  The VA examiner noted that the functional impairments associated with the Veteran's foot disabilities included being unable to stand for more than 10 minutes or walking long distances.  

On examination, the Veteran's posture and gait were normal, and examination of her feet did not demonstrate any abnormal weightbearing or breakdown, callosities or any unusual shoe wear pattern.  The Veteran required arch supports for ambulation because of pain in her feet, but did not require a brace, crutches, cane, corrective shoes, a wheelchair, prosthesis or a walker.  Examination of the Veteran's feet did not demonstrate tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation bilaterally, though slight tenderness to palpitation of the plantar surface was demonstrated bilaterally.  Alignment of the Veteran's bilateral Achilles tendons in weightbearing and non-weightbearing were normal.  No pes planus, hallux valgus, pes cavus, hammertoes, Morton's metatarsalgia, or hallux rigidus was demonstrated bilaterally.  The VA examiner noted that the Veteran did not have any limitations in walking or standing, though she required arch supports to relieve pain and symptoms.  The Veteran's lower extremities were normal neurologically.  X-rays of the right foot were normal, though her left foot x-ray demonstrated a status post bunionectomy.

VA treatment notes from November 2007 to December 2009 demonstrate that the Veteran sought intermittent yet continuous treatment for her bilateral foot pain and bunions.  Throughout that period the Veteran was shown to report bilateral foot pain and the use of orthotics.  She also had bunions throughout that period of time, which she had removed from her left foot in July 2008 and from her right foot in September 2009.

The Veteran underwent another VA examination of her feet in March 2010, at which time she reported constant pain in the bottom of her fallen arches bilaterally.  She stated that the pain travels up her legs.  Her pain was reported as 8 out of 10, and was exacerbated by physical activity and relieved by rest.  At rest, the Veteran reported having stiffness and swelling but no pain, weakness or fatigue, and while standing and walking she had pain and fatigue, but no weakness, stiffness or swelling.  The Veteran also reported the bunionectomies as noted above.  The Veteran treated herself with ibuprofen and stated that her overall functional impairment includes being unable to stand or walk for a long period of time, having to shave off corns, and pain in her feet.  

On examination, the Veteran had a normal posture and gait, and examination demonstrated evidence of abnormal weightbearing, including callosities on the bilateral soles of her feet with tenderness.  The Veteran's feet did not demonstrate any unusual shoe wear pattern or breakdown, nor did she require any assistive device for ambulation.  The Veteran's feet demonstrated tenderness bilaterally, but did not demonstrate any painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness, or instability.  The plantar surfaces of her feet had moderate tenderness to palpitation.  Alignment of her bilateral Achilles tendons was normal during both weightbearing and non-weightbearing.  Bilateral pes planus and hallux valgus was noted, but pes cavus, hammertoes, Morton's metatarsalgia and hallux rigidus were not noted.  The VA examiner stated that the Veteran did not have any limitations in walking or standing, though she required arch supports that relieved her pain and symptoms.  The Veteran's diagnoses were changed to left and right plantar fasciitis, with pes planus, hallux valgus and status post bunionectomies bilaterally.  The VA examiner noted that the effect of the Veteran's condition on her usual occupation as a clerk and student and on her activities of daily living was that prolonged walking hurts.

The Veteran testified in a hearing before the undersigned Acting Veterans Law Judge in July 2010.  In that hearing, the Veteran indicated that she was currently a student studying criminal justice in order to become a police officer.  She indicated that the effect of her foot conditions was that she would drive everywhere, including between her classes, because of the pain.  Moreover, she stated that she had developed calluses over her feet since her bunions had been removed, and that her feet and calluses caused her sharp and throbbing pain, particularly after standing all day.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

The Veteran's bilateral foot disabilities are currently evaluated as 10 percent disabling under Diagnostic Code 5099-5020, excluding the period during which she was temporarily evaluated for surgical convalescence for her right foot surgery.  This hyphenated code is intended to show that the Veteran's bilateral foot disabilities are rated analogously to synovitis under Diagnostic Code 5020.  See 38 C.F.R. § 4.20 (2010) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2010) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  In the April 2007 rating decision, the RO explained that the Veteran's disabilities were analogous to synovitis because of her plantar fasciitis.

Diagnostic Code 5020 directs the disability is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010), arthritis, degenerative, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The April 2007 rating decision shows that the RO assigned the 10 percent ratings for each of the Veteran's disabilities under the criteria of Diagnostic Code 5003 for painful or limited motion of a major joint or group of minor joints.  A higher rating for these disabilities is not available under Diagnostic Code 5003, because Note 2 indicates that the 20 percent rating under Diagnostic Code 5003 is not to be utilized for rating conditions listed under diagnostic codes 5013 to 5024, which includes Diagnostic Code 5020 for synovitis.

However, the Board will evaluate the Veteran's disabilities under all other appropriate diagnostic codes to determine whether a higher rating is warranted.  Disabilities of the foot are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84.  While the Veteran's disabilities also include symptomatology of hallux valgus, the maximum disability rating for each foot for hallux valgus is 10 percent, which the Veteran already receives.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).

The Board notes that Diagnostic Codes 5277, 5279, 5281 and 5282 have maximum evaluations of 10 percent, and thus, the Board will not consider them at this time as they will not result in a higher evaluation for the Veteran.  Additionally, the Board notes that Diagnostic Codes 5278 and 5283 are inapplicable in this case as the Veteran's feet are not shown to have pes cavus, or malunion or nonunion of the tarsal or metatarsal bones throughout the appeal period.  Finally, the Board finds that consideration under the criteria of Diagnostic Code 5284 is not warranted because the Veteran's foot injury is contemplated by the other rating criteria.  Therefore, rating under other foot injuries is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83.  

Under Diagnostic Code 5276, a 10 percent evaluation for moderate bilateral acquired flatfoot where the weightbearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The evidence shows that the Veteran had no pes planus on VA examination in March 2005 and July 2009.  However, following her March 2010 VA examination, the examiner diagnosed the Veteran as having right plantar fasciitis with hallux valgus, status post bunionectomy with scar and pes planus and left plantar fasciitis with hallux valgus, status post bunionectomy with scar and pes planus.  The examiner indicated that the changes in diagnosis were a result of a progression of the previous diagnoses.   

However, while the Veteran has now been diagnosed as having pes planus of each foot that is a progression of the previous diagnoses, the Board finds that the characteristics of the disabilities are not representative of severe, bilateral flatfoot.  Specifically, none of the evidence shows that there is any objective evidence of marked deformity, pain on manipulation and use accentuated, swelling on use, or characteristic callosities.  Therefore, a 30 percent rating is not warranted under Diagnostic Code 5276, and a higher rating is also not warranted under that code.

Therefore, the Board concludes that disability ratings in excess of 10 percent are not warranted for either the Veteran's right or left foot disabilities.  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.    See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral foot disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

An initial evaluation in excess of 10 percent for plantar fasciitis, left foot, with hallux valgus, is denied.

An initial evaluation in excess of 10 for plantar fasciitis, post-operative right foot, with hallux valgus, excluding the period of September 3, 2009, to October 31, 2009, for convalescence, is denied.


REMAND

The Veteran's service connection claims for migraine headaches and eczema were denied in the June 2005 rating decision.  Prior to that decision, no letter was sent to the Veteran notifying her of the evidence necessary to substantiate those claims for service connection, nor was any information sent to the Veteran regarding how VA assigns effective dates and disability evaluations in the event that service connection of those claims is granted.  Moreover, following the denial of those claims, no letter containing such compliant notice was ever sent to the Veteran.  Accordingly, VA has not fulfilled its duty to notify in this case and a remand is necessary in order to fully comply with that duty in regards to the Veteran's migraine headaches and eczema claims.  See 38 C.F.R. § 5103(a) (West 2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (a timing deficiency with respect to compliant VCAA notice can be cured by the issuance of complaint VCAA notice and the readjudication of that claim).

The Veteran testified in her hearing that her migraine headaches began prior to her entrance into military service in 2001.  In her May 2005 VA examination, the Veteran stated that her migraine headache condition had been ongoing for approximately 8 years, placing the onset of her migraine headaches well prior to her entrance into military service.  However, the Board notes that in her July 2009 VA examination, the Veteran only gave a 4 year history of migraine headaches, placing the onset of her claimed condition in military service.  The limited service treatment records and lay evidence from the Veteran demonstrate that the Veteran's headaches continued throughout her military service and after her discharge from service.  To this date, no VA examination has been provided with regards to the Veteran's migraine headaches, and such should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As to the Veteran's eczema, the Board notes that the Veteran's hearing testimony noted that her eczematic condition began "right when [she] went on active duty in 2002."  However, in her May 2005 VA examination, the Veteran stated that her eczematic condition had been ongoing for 7 years at that time, placing the onset of that condition well prior to the Veteran's entrance into military service.  The Board notes that the limited set of service treatment records do not demonstrate any eczematic condition in service or any complaints of or treatment for any skin condition of any kind, including eczema.  Thus, there appears to be a conflict as to whether the Veteran's eczema pre-existed her military service or not.  Accordingly, the Board finds that that a VA examination is necessary in this case in order to resolve some of these issues and to properly adjudicate the Veteran's claim.  See Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to her claims of service connection for migraine headaches and eczema.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for a VA examination to determine whether the Veteran suffers from migraine headaches as a result of military service, or whether such was aggravated by such service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify whether the Veteran has migraine headaches or any other headache disorder.  

Thereafter, the examiner should opine whether any diagnosed headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) pre-existed her entrance into military service.  The examiner should specifically discuss the Veteran's lay history given throughout the record which indicates that the migraine headaches began in 2001 (or before that).

The examiner should then opine whether such headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) was aggravated beyond the normal progression of that disorder by the Veteran's military service.  Specifically, should aggravation be found, the VA examiner must delineate a baseline of symptomatology associated with that disorder prior to service and the current symptomatology, quantifying if possible the amount of aggravation the Veteran's military service had on her headache disorder.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Schedule the Veteran for a VA skin examination in order to determine whether her claimed eczematic condition is related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all skin disorders found, including eczema of her bilateral calves.  The examiner should then opine whether the Veteran's eczema more likely, less likely, or at least as likely as not (50 percent or greater probability) was due to or caused by military service.  The examiner should specifically discuss the Veteran's lay history which seems to indicate that such an eczematic condition existed prior to her active duty service, and the lack of any treatment demonstrated by the Veteran's limited set of service treatment records.  

If the examiner opines that the Veteran's skin disorder pre-existed military service, the examiner should then opine whether such skin disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) was aggravated beyond the normal progression of that disorder by the Veteran's military service.  Specifically, should aggravation be found, the VA examiner must delineated a baseline of symptomatology associated with that disorder prior to service and the current symptomatology, quantifying if possible the amount of aggravation the Veteran's military service had on her skin disorder.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  Thereafter, readjudicate the Veteran's claims of service connection for migraine headaches and eczema.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


